DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2, 4, 6-14, 16-18, and 20-24 have been allowed.
	Claims 3, 5, 15 and 19 have been cancelled.
	Claims 21-24 have been newly added.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-11) of 07/10/2022, amended claims filled on 07/10/2022 and closet prior art of record Singh (US20170001610A1).
Singh discloses a current limiter for limiting a current command to a limited current command in response to a measured braking force signal output. The limited current command having a positive current limit boundary defined between a positive maximum current limit setpoint and a positive minimum current limit setpoint and a negative current boundary defined between a negative maximum current limit setpoint and a negative minimum current limit setpoint.
In regards to claim 1, Singh either individually or in combination with other prior art fails to teach or render obvious determine a running clearance brake command defined as a percentage of a maximum braking force that causes the force member to contact the brake stack, wherein the brake control unit determines the running clearance brake command by: executing a plurality of brake command inputs to activate the force member between the retracted position and the extended position at a plurality of percentages of the maximum braking force; and monitor the force measured by the sensor for each of the plurality of brake command inputs; and determine the running clearance brake command of the brake system as an average value at which one of the plurality of brake command inputs generates a measurable initial brake stack clamp force, based on the force measured by the sensor, at a contact point between the force member and the brake stack.
In regards to claim 13, Singh either individually or in combination with other prior art fails to teach or render obvious a running clearance defined by a distance between the brake stack and the force member when the force member is in a retracted position; a sensor in communication with the brake stack to measure a force between the force member and the brake stack in response to a brake command; and a brake control unit configured to determine a running clearance brake command defined as a percentage of a maximum braking force that causes the force member to contact the brake stack, wherein the brake control unit determines the running clearance brake command by: executing a plurality of brake command inputs to activate the force member between the retracted position and the extended position at a plurality of percentages of the maximum braking force; and monitor the force measured by the sensor for each of the plurality of brake command inputs; and determine the running clearance brake command of the brake system as an average value at which one of the plurality of brake command inputs generates a measurable initial brake stack clamp force, based on the force measured by the sensor, at a contact point between the force member and the brake stack.
In regards to claim 18, Singh either individually or in combination with other prior art fails to teach or render obvious detecting, by a sensor in communication with the brake stack, a force between the force member and the brake stack in response to the plurality of brake command inputs; storing, in a memory of the brake control unit, a plurality of percentages of the maximum braking force at which the force between the force member and the brake stack is detected by the sensor and one of the plurality of brake command inputs generates a measurable initial brake stack clamp force at a contact point between the force member and the brake stack; and determining, the running clearance brake command for the brake system as an average value of the stored plurality of percentages of the maximum braking force at which one of the plurality of brake command inputs generates a measurable initial brake stack clamp force, based on the force measured by the sensor, at a contact point between the force member and the brake stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662